UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1784



ROBERT HAYES,

                                              Plaintiff - Appellant,

          versus


SECURITIES & EXCHANGE COMMISSION; FEDERAL
TRADE COMMISSION; UNITED STATES DEPARTMENT OF
COMMERCE,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:07-cv-
01786-AMD)


Submitted:   December 13, 2007         Decided:     December 17, 2007


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Hayes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Robert   Hayes   appeals       the    district     court’s     order

dismissing his civil complaint.       We have reviewed the record and

find no reversible error.     Accordingly, we affirm for the reasons

stated by the district court. Hayes v. Security & Exchange Comm’n,

No. 1:07-cv-01786-AMD (D. Md. July 25, 2007).               We dispense with

oral   argument   because   the   facts    and    legal     contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                    AFFIRMED




                                  - 2 -